Opinion issued December 19, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00896-CR
                               NO. 01-19-00897-CR
                            ———————————
                  IN RE BYRON KEITH BLESSETT, Relator


          Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

      Byron Keith Blessett has filed a petition for writ of habeas corpus, alleging he

is being illegally restrained without bail by the Sheriff of Harris County, Texas.1




1
      The underlying cases are State v. Blessett, Cause Numbers 1643286 & 1643287,
      pending in the 183rd District Court of Harris County, Texas, the Honorable Chuck
      Silverman presiding.
      We deny the petition for lack of jurisdiction. See In re Ayers, 515 S.W.3d 356,

356–57 (Tex. App.—Houston [1st Dist.] 2016, orig. proceeding); TEX. GOV’T CODE

§ 22.221(d). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2